                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


BOILERMAKER-BLACKSMITH                 )
NATIONAL PENSION TRUST and             )
JOHN FULTZ as Fiduciary,               )
                                       )
                      Plaintiffs,      )
                                       )
      v.                               )                  Case No. 18-2467-JWL
                                       )
PSF INDUSTRIES, INC.,                  )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       On November 27, 2019, the Court awarded plaintiffs summary judgment with

respect to liability. On February 21, 2020, the Court resolved various issues relating to

damages, although it ordered plaintiffs to provide revised interest calculations so that

certain damage amounts could be determined.              Plaintiffs have submitted revised

calculations in accordance with the Court’s order, and plaintiffs have indicated that

defendant has no objection to those calculations.

       Based on those calculations, the Court awards plaintiffs interest in the amount of

$1,043,403.00, which represents interest on principal payments due prior to and on the

latest due date of February 9, 2020, with the interest accruing through the date of this order.

Moreover, because the amount of interest exceeds the amount of liquidated damages that
would be imposed on the unpaid principal amounts, plaintiffs are entitled to an award of

double interest. Thus, the Court awards total damages as follows:

             Unpaid principal (§ 1132(g)(2)(A))                $ 8,286,381.50
             Interest on principal (§ 1132(g)(2)(B))               1,043,403.00
             Statutory damages (§ 1132(g)(2)(C))                   1,043,403.00
             Attorney fees (§ 1132(g)(2)(D))                         134,270.50
             ------------------------------------------------------------------------
             TOTAL                                             $ 10,507,458.00


      IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs are awarded

judgment against defendant in the total amount of $10,507,458.00.


      IT IS SO ORDERED.


      Dated this 27th day of February, 2020, in Kansas City, Kansas.


                                                      s/ John W. Lungstrum
                                                      John W. Lungstrum
                                                      United States District Judge




                                                 2
